a»

Circuit Court for Montgomery County
Case No. 370443V
Argued: 9/2/15

IN THE COURT OF APPEALS OF MARYLAND

No. 4

September Term, 2015

TOWER OAKS BOULEVARD, LLC

BRENT W. PROCIDA, et al.,
Substitute Trustees

Barbera, C.J.
Battaglia
Greene
Adkins
McDonald
Watts
Harrell, Jr., Glenn T.,
(Retired, Specially
Assigned),
JJ.

PER CURIAM ORDER

Filed: September 3, 2015

TOWER OAKS BOULEVARD, LLC * IN THE

* COURT OF APPEALS
V. * OF MARYLAND
* No. 4
BRENT W. PROCIDA, et al., * September Term, 2015

Substitute Trustees

PER CURIAM ORDER

The petition for writ of certiorari in the above—entitled case
having been granted and argued, it is this 3“j day of September,
2015,

ORDERED, by the Court of Appeals of Maryland, that the writ of

certiorari be, and it is hereby, dismissed with costs, the petition

having been improvidently granted.

[51 Mary Ellen Barbera
Chief Judge